Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No: 1: 19 – CV – 1878


JAMES B. JOHNSON,

       Plaintiff,

v.

HEWLETT PACKARD ENTERPRISE COMPANY,
D/B/A HEWLETT PACKARD ENTERPRISE, and
HEWLETT PACKARD ENTERPRISE LONG-TERM DISABILITY PLAN,

       Defendant.


                                   COMPLAINT



       COMES NOW the Plaintiff, James B. Johnson, by and through his attorney,

Michael S. Krieger of Michael S. Krieger, LLC, with his Complaint against Defendants

Hewlett Packard Enterprise Company, d/b/a Hewlett Packard Enterprise (“Hewlett”) and

Hewlett Packard Enterprise Long-Term Disability Plan.

       1. This is a civil action for disability benefits owed to James B. Johnson

(“Plaintiff”), arising under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq., including 29 U.S.C. § 1132(a). Plaintiff seeks

judicial review of the denial of disability and/or other benefits by Defendants.

                              JURISDICTION AND VENUE

       2. The United States District Court in and for the District of Colorado has subject

matter jurisdiction of this case pursuant to 29 U.S.C. § 1132(e)(1).
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 2 of 7




       3. Venue is proper in Colorado, pursuant 29 U.S.C. § 1132(e)(2), because

Hewlett does business in Colorado and has a registered agent in Colorado.

                                          PARTIES

       4. Plaintiff resides at 6105 Colony Circle, Colorado Springs, CO 80919

       5. Plaintiff is, at the time of filing this Complaint, 39 years old.

       6. Hewlett employed Plaintiff as an IT Customer Service Representative in April

of 2001, was designated a Top-Rated Performer for the majority of his career and

promoted eventually to IT Operations Manager.

       7. The job of IT Operations Manager required Plaintiff to be able to stand and

walk for up to 2 hours, sit at least 6 hours per day, use a computer for approximately 6

hours per day, constantly use hands, wrists and arms, interact frequently with co-

workers, and engage in complex decision-making in a cognitively demanding

environment requiring extreme attention to detail.

       8. The Defendants retained Sedgwick Claim Management Services, Inc.

(“Sedgwick”), as Defendant’s claims administrator for the Plan. Sedgwick has been

communicating with Plaintiff concerning disability benefits.

       9. Sedgwick has represented that Hewlett sponsors an entity called by Sedgwick

the Hewlett Packard Enterprise Long-Term Disability Plan.

       10. Although Hewlett purports to have an employee benefit plan called the

Hewlett Packard Enterprise Long-Term Disability Plan, no such employee benefit plan is

mentioned in a Form 5500 filed with the Employee Benefits Security Administration of

the United States Department of Labor between January 1, 2015, and June 1, 2019.




                                              -2-
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 3 of 7




       11. Despite the fact that no Form 5500 is of record with the United States

Department of Labor, as required by federal law, Plaintiff alleges that the name of the

plan involving Hewett’s long term disability income benefits is called the Hewlett

Packard Enterprise Long-Term Disability Plan (“Hewlett LTD Plan”).

       12. Because no Form 5500 is of record with the United States Department of

Labor, as required by federal law, it is unknown whether the Hewlett LTD Plan is an

insured benefit or whether Hewlett is required to pay directly through general revenues.

                                 STANDARD OF REVIEW

       13. Defendants have acted as an adversary of Plaintiff under the circumstances

of this claim, through their agent, Sedgwick, as opposed to acting as fiduciaries.

       14. Defendants have not properly delegated discretionary authority, if any, to

Sedgwick with respect to claims brought against the Hewlett LTD Plan.

       15. Defendants have an inherent and actual conflict of interest in the claim

administration process in this case, because Defendants determine the validity of

Plaintiff’s claim and are also responsible for paying all disability benefits.

       16. In the alternative, if the Hewlett LTD Plan is an insured benefit, any term,

provision or clause purporting to provide administrative discretion or deference to the

Defendants or their agent, Sedgwick, to determine eligibility for benefits under the LTD

plan, define the terms of the LTD plan or making any plan decisions, is void pursuant to

C.R.S. § 10-3-1116, which makes mandatory a de novo review of the entitlement to

disability benefits.




                                             -3-
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 4 of 7




       17. In the alternative, the acts and omissions of Defendants constitute

procedural irregularities that are serious enough to dial-back the administrative

discretion allegedly reserved to Defendant in a degree to be determined by the Court.

       18. In the alternative, the acts and omissions of Defendant were arbitrary and

capricious, subjecting Defendants to the damages, benefits and other remedies sought

by Plaintiff in this case.

                                   CLAIM FOR RELIEF

       19. Plaintiff has suffered or suffers from migraine headaches, spinal and other

bodily pain, chronic fatigue, unintentional weight loss, insomnia, difficulty concentrating,

cognitive fogginess, seropositive rheumatoid arthritis involving multiple sites with

positive rheumatoid factor, severe asthma, hypertension, hip bursitis, costochrontitis

(chest pain), medication management issues and side effects, nerve pain in his feet,

irritable bowel syndrome with diarrhea, vertigo, swollen joints, and esophageal disease,

among other disorders and conditions.

       20. Plaintiff has tried many medications to control the maladies listed in

paragraph 19 above, including Orencia, Benadryl, Humira, Cimzia, Embrel, Plaquenil,

Methotrexate, Leflunomide Ambien, Cevimeline HCL, Cymbalta, Drysol, Hydrocodone-

Acetaminophen, Zolpidem Tartrate, Valacyclovir, Mucinex, Neurotin 300, Oxybutynin

Chloride, Tizanidine HCl, Calacyclovir, Proair HFA, and Prilosec, among other

medications, and has failed many such medications.

       21. Plaintiff has the support of several treating and evaluating medical sources

for his claim that he is disabled, including Dominik Sokalski, MD, Austin Corbett, MD,




                                            -4-
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 5 of 7




Michael Nobel, William Lunt, MD, Roy C. Brown, MD, Isabell Amigues, MD, and

Kristine M. Couch, OTR.

        22. Even the Defendants’ own medical examiner, R. L. Broghammer, MD, found

that Plaintiff had very little ability to sustain typing or keyboarding and would require 20

minutes of rest after 20 minutes of keyboarding, which would make it impossible to

perform his prior work at a computer for 8 hours per day.


        23. Plaintiff has not engaged in work since March 15, 2016.

        24. Plaintiff has difficulty with his activities of daily living, requires very frequent

positional changes to moderate pain and discomfort, suffers from falls and near falls

due to his vertigo condition, has limited walking, standing and sitting, and has very

limited lifting abilities.

        25. Plaintiff was found eligible for short term disability benefits, exhausted said

benefits, and applied for LTD benefits under the Plan.

        26. Defendant denied Plaintiff LTD benefits in a letter dated April 3, 2018.

        27. Plaintiff appealed the denial of LTD benefits in a letter dated Oct 1, 2018.

        28. Defendants, in a letter dated Dec 31, 2018, denied Plaintiff’s appeal. Said

denial of Dec 31, 2018, constitutes the final denial of Plaintiff’s claim.

        29. Plaintiff has exhausted his administrative remedies under ERISA.

        30. In wrongfully denying benefits to Plaintiff, Defendants failed to comply with

their fiduciary duties under ERISA, through the following acts and omissions:

                a. Taking unreasonable actions as a decision-maker, while in an inherent

and actual conflict of interest, as Defendants are the adjudicator(s), investigator(s),

payer(s) and underwriter(s) of the benefits under the Plan;



                                               -5-
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 6 of 7




              b. Failing to give Plaintiff specific reasons why certain items of medical

evidence, including the opinions of treating physician(s), were discounted by

Defendants;

              c. Denying benefits based upon a selective and self-serving review of the

medical, social media and other records, “cherry-picking” portions of these records,

making speculative assumptions about the meaning of statements and photos obtained

thru social media, establishing inappropriate criteria for medical findings and ignoring

treating medical providers; or

              d. Failing to perform other acts which a reasonable, full and fair review of

this claim requires under the circumstances of this individual case; and/or

       31. Plaintiff is entitled to receive all disability and other plan benefits from the

effective date of termination of his long term disability benefits, reinstatement of any

waiver of premium benefit and, consequently, any group life insurance benefits,

reinstatement of any and all other applicable continuing benefits, prejudgment interest

at the rate of 8% under Colorado law on all back-due benefits, and reasonable attorney

fees and costs pursuant to 29 U.S.C. § 1132(g)(1) and C.R.S. § 10-3-1116(1).

       WHEREFORE, Plaintiff requests the following from this Honorable Court:

       a. Declaratory relief as may be appropriate, ordering the Defendants to pay any

and all back-due benefits and reinstate any future benefits, including but not limited to

long term disability and group life insurance waiver of premium benefits, if any;

       b. Order Defendants to pay prejudgment and/or other interest on any back-due

benefits at the rate set by Colorado law (8%) or other applicable statute;




                                             -6-
Case 1:19-cv-01878-KMT Document 1 Filed 06/27/19 USDC Colorado Page 7 of 7




      c. Order Defendants to pay all court costs and expenses and the reasonable

attorney fees of Plaintiff pursuant to ERISA and C.R.S. § 10-3-1116(1); and

      d. Grant such other relief as may be proper.

      Signed this 20th of June, 2019.

                                                s/Michael S. Krieger
                                                Michael S. Krieger
                                                Michael S. Krieger, LLC
                                                Noel & Krieger
                                                165 South Union Boulevard, #555
                                                Lakewood CO 80228
                                                Ph: 303-781-5559 Fax: 303-781-1349
                                                Mike@Krieger.Law




                                          -7-
